DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 23 December 2020.
Claims 1-20 are presented for examination.
Claims 1-20 are amended.
35 U.S.C. 101 Rejections are maintained.

Response to Argument
Applicant’s arguments filed in the amendment filed on 23 December 2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding to 35 U.S.C. 101 Rjection (Abstract Idea), applicant argued that “…The present application provides a novel mechanism that allows users (devices, application, etc.) to "subscribe" to changes that occur in a data storage (blob). In other words, the example embodiments provide a publish/subscribe architecture for a blob storage that enables clients to subscribe to specific blob objects. In doing so, the publish/subscribe architecture enables clients to be notified of changes to blob objects (additions, deletes, modifications) including information about the change, when it occurred, what entity made the change, etc., which is vastly superior to the traditional blob storage which 
The example embodiments provide automated notifications to subscribes of blob objects, thus enabling notifications of changes "in real time" so that all interested clients are aware of changes to a blob object when they occur. The architecture includes different components including a notification service which detects the change (e.g., from a log file) and provides the change to an event grid, via an API. The event grid then "pushes" the notification to any relevant subscribers. Here, the event grid is used to route the notifications based on routing information of the subscribers. Working together, the services enable a notification to be generated and transmitted from a blob storage to a network endpoint in an automated fashion.”
Examiner respectfully disagrees.
a) The claim limitations merely disclose “detect” and “identify” which other than reciting “computing system,” “unstructured storage,” “blob storage,” “notification service” “application programming interface (API),” “network endpoints” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “computing system,” “storage,” “cloud storage” and “processor” language, “identify” in the context of this claim encompasses the user manually perform “detect” and “identify.”
b) For limitations “generate,” “publish” and “automatically route” they fell under C. Managing Personal Behavior or Relationships or Interactions Between People 
The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Other examples of managing personal behavior recited in a claim include:
i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis)…”)
In the above cited example “storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device.”
Although, the claim language include “storing user-selected pre-set limits on in a database,” “when one of the limits is reached” and “communicating a notification to the user via a device” which are additional elements that perform the notification to the user, it recites “The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.”
The claim language is similar to the citied case, where user selects a limitation (e.g. subscribed for detecting a change) and “when one of the limits is reached, communicating a notification to the user via a device” (e.g. “detect” and “identify” the change, and “generate” the notification, and route notification message to recipients). 
c) The claim language does disclose other addition elements (e.g. API, blob storage and network endpoint), however these are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
For example, “detect” limitation merely recites “detect, via a notification service of a blob storage, a change…” where it does not explicitly disclose the detail of how “change” is detected via a notification service of a blob storage by machine only which cannot be performed in human mind. Additionally, the notification server is broad and unclear which can be broadly interpreted as a person provide notification server by 
Similarly, “identify” limitation merely recites “identify, via the notification service…” where it does not explicitly disclose the detail of how “identify” is performed by machine that preclude the limitation that is performed in human mind.
d) The claim language recites additional elements (e.g. API, blob storage and network endpoints etc.), however, these addition elements are used merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Applicant argued that “…The 2019 Revised Guidance notes that abstract ideas can be grouped into one of three categories, mathematical concepts, certain methods of organizing human activity, and mental processes. The Revised Guidance further notes that, when incorporated into one of the three categories, a patent claim that recites a judicial exception is not "directed to" the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. See, Summary, at page 
Prong One of the Revised Guidance analysis instructs Examiners to refer to the subject matter groupings of abstract ideas in Section I, which include (a) mathematical concepts (relationships, formulas or equations, and calculations, (b) certain methods of organizing human activity (fundamental economic principle, commercial or legal interactions, advertising, marketing, personal behavior, etc.) and (c) mental processes such as concepts performed in the human mind (observation, evaluation, judgment, opinion.) If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I), then the claim is eligible at Prong One of revised Step 2A. See, page 54 of the Revised Guidance. 
In this case, the claims are directed to a blob storage that publishes messages to network endpoints. The blob storage includes a notification service in communication with an event grid service, via an API. Furthermore, the notification service reads a log, detects changes, and publishes messages to the event grid service. Next, the event grid service identifies routing information of subscribes and pushes the notifications to the subscriber endpoints. In other words, the claims are directed to a process that can only be performed within a blob storage via multiple services communicating via an API. Thus, the claims are precluded from being performed by a human. Therefore, the claims recite eligible subject matter because they do not recite mathematical concepts, methods of organizing human activity, or mental processes Furthermore, even if the Office incorrectly interprets the claims as being in one of the three enumerated groupings described by the Revised Guidance, the Examiner needs to evaluate whether 
Examiner respectfully disagrees.
The replies to the above arguments are applied equally to the current arguments.
a) The claim language recites additional elements (e.g. API, blob storage and network endpoints), however, these addition elements are used merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
b) Further, the “blob storage” is similar to “storage” (see MPEP 2106(a)(2)(II)(C), recites “C. Managing Personal Behavior or Relationships or Interactions Between People 
The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to 
Other examples of managing personal behavior recited in a claim include:
i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis)…”)
Additionally, the claim language is not claiming blob storage at machine level, but is claiming “detect,” “identify,” “generate,” “publish” and “automatically route.”
c) Further, the term “service” (e.g. notification service and event grid service) is broad and unclear where it is “a service” (e.g. provided by human, where service is a transaction in which no physical goods are transferred from the two people) or “a service” (e.g. software, between machines)


Applicant argued that “…One of the considerations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application includes an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
In this case, there is a clear practical application because the claims enable a blob storage to provide notifications to subscribers. That is, the example embodiments introduce the concept of a publish/subscribe architecture to a blob storage and allow for clients to subscribe to blob objects. This prevents a client from having to manually detect when a change occurred to a blob object. This also provides more information to the client (e.g., type of change, user who made the change, etc.) than the traditional timestamp which must be manually read. Therefore, a client is automatically notified whereas in a traditional environment a user must manually identify a timestamp. Furthermore, the client receives more information about the change than is possible in a traditional system. 
Furthermore, the claims of the present application are similar to Claim 1 of Example 42 included in the Revised Guidance. In Claim 1 / Example 42, a message (notification) is automatically generated about a patient's condition when "updated" information is stored, and the message is transmitted to other users over a computer network to give the other users access to the updated information in real time. As noted in the Analysis section of Claim 1 / Example 42, the claim as a whole integrates the abstract idea into a practical application by allowing remote users to share in updated information in a standardized format in real time. 
Similarly, Claim 1 automatically triggers a notification from a blob storage when a blog has been modified, publishes the notification to an event service, identifies the interested parties, and transmits the notification with the updated blob information over a computer network to enable the interested "subscribers" to have access to the up-to-
Therefore, the claims recite additional elements which integrate the claims into a practical application. Accordingly, the claims recite eligible subject matter…”
Examiner respectfully disagrees. 
The example in MPEP 2106(a)(2)(II)(C) also discloses automatically notifying user when a change in database is detect and meet the requirement (e.g. a change where limitation is reached), then communicating a notification to user device (e.g. generate a notification, publish the generated notification and route the generated notification to recipients) (see MPEP 2106(a)(2)(II)(C), recites “C. Managing Personal Behavior or Relationships or Interactions Between People 
The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 
Other examples of managing personal behavior recited in a claim include:
i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis)…”)
For the above reasons, 35 U.S.C. 101 rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, a type of storage event, and a timestamp at which the change event occurred, to be notified" in Claim 8, lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same reason as cited in the rejection of rejected claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computing system comprising:
a storage configured to store a log file for a binary large object (blob) storage; and
a processor configured to
detect, via a notification service of a blob storage, a change to a blob object that comprises an unstructured storage and that is stored in the blob storage,
identify, via a notification service, data attributes of the change from an updated state of the log file that stores information about the blob object,
generate, via a notification service of a notification that indicates the detected change and the identified data attributes of the detected change, and
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification network endpoints of one or more previously registered recipients of the blob object.”
(Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “detect, via a notification service of a blob storage, a change to a blob object that comprises an unstructured storage and that is stored in the blob storage,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor” language, “detect, via a notification service of a blob storage, a change to a blob object that comprises an unstructured storage and that is stored in the blob storage in his mind (e.g. when the change log is updated, user reads the updated change log and detect the change in his mind).
Similarly, the limitation of “identify, via a notification service, data attributes of the change from an updated state of the log file that stores information about the blob object” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer computing system,” “storage,” “cloud storage” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor” language, “identify, via a notification service, data attributes of the change from an updated state of the log file that stores information about the blob object in his mind (e.g. user looks at change log and identifies contextual attributes, such as time of the change or name of the user who made the change).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to store user-selected preset limits (e.g. changes to unstructured storage object in the cloud storage), and communicating (e.g. transmitting) a notification to user (e.g. receive notification of the changes) which is a computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor,” do not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor” to perform the “store,” “detect,” “identify,” “generate,” “publish” and “automatically route” steps. The “computing system,” “binary large object (blob) storage,” “unstructured storage,” “application programming interface (API),” “network endpoints” and “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…store a log file for a binary large object (blob) storage” and “automatically route” where merely describes how (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update and notification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “generate, via a notification service of a notification that indicates the detected change and the identified data attributes of the detected change,” and “publish, via the notification service, the generated notification to an event grid service via an application programming interface (API)” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with computing system,” “storage,” “cloud storage” and “processor” to perform “store,” “detect,” “identify,” “generate,” “publish” and “automatically route” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “store,” “publish” and “automatically route” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system” language, “change” in the context of this claim encompasses the user manually (detect) the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computing system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing system” to perform (detect) “change” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the processor is configured to read an event state of blob object stored within the log file to detect the change to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is configured to read an event state of the blob object stored within the log file to detect the change to the blob object” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “read” in the context of this claim encompasses the user manually read an event state of the blob object stored within the log file to detect the change to the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “read” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
“wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additionally, the additional element – “…wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “store” step amounts to no more than mere 
The limitation is not sufficient to amount to significantly more than the judicial exception because “store” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Further, Peterson, (U.S. Pub. No.: US 20130024460), paragraph [0002], “an append-only, log-based structure,” paragraph [0157], “As a result of storing data sequentially and using an append-only writing process…”
Talagala, (U.S. Pub. No.: 20140195564), paragraph [0073], “…A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log…” paragraph [0188], “…to store data…in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140…”
Erdogan et al. (U.S. Pub. No.: US 20130311426), paragraph [0065], “An append-only log file records additional data changes, without deleting prior logged operations…”
stores or preserves data in a log. The log, in a further embodiment, comprises a sequential, append-only log-based structure, or the like. …”
Wang et al. (U.S. Pub. No.: US 20090089879), paragraph [0037], “…system 200 can be configured to record extensive log entries to append-only log 220…”
Above references show the limitation is well-understood, routine and conventional activities.
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to processor” to perform “transmit” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “transmit” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator)…”
Sharma et al. (U.S. Pub. No.: US 20100190515), paragraph [0028], “the first device 20 continues to send the SMS notification message until an acknowledgment or confirmation reply is received…”
Groves (U.S. Pub. No.: US 20160086473), paragraph [0021], “The process of sending alert notifications to Upchain Users [106] is repeated until someone acknowledges receipt…”
Churchill et al. (U.S. Pub. No.: US 20140136609), paragraph [0066], “the output notification may be sent repeatedly until acknowledged by at least one recipient…”
Above references show the limitation is well-understood, routine and conventional activities.
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients based on a routing table of the event grid service.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients based on a routing table of the event grid service,” where merely describes how to generally “apply” the concept of pushing notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “push” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “push” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of pushing notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial push” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, register” in the context of this claim encompasses the user registers the one or more recipients as subscribers of change notifications with respect to the unstructured storage object in his mind (e.g. user remembers in his mind that the one or more recipients as subscribers of change notifications with respect to the unstructured storage object).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.” 
The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object,” as draft, allows user to select and pre-set get notification of changes regarding to the stored objects on cloud storage which is “managing personal behavior or relationships or interactions between people.” Thus, the claim also falls within “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “register” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, a type of storage event, and a timestamp at which the change event occurred, to the notification” which is just type of information.
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 8, with incorporated claim limitations from 
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 10, it is a method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as cited in the rejection of rejected claim 4.
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as cited in the rejection of rejected claim 5.
For claim 14, it is a method claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as cited in the rejection of rejected claim 6.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as cited in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. 
For claim 17, it is a medium claim having similar limitations as cited in claim 1. 
Additionally, claim 17 further discloses “A non-transitory computer-readable storage medium” which is the recitation of generic computer components. Therefore, it is analyzed as same as other generic computer components (e.g. “processor” and “storage”), which does not change the result of the analysis.
Thus, claim 17 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same analysis as cited in the rejection of rejected claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of DiFalco et al. (U.S. Pub. No.: US 20160234254, hereinafter DiFalco), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015).
For claim 1, Dykstra discloses a computing system comprising: a storage configured to store a log file for a binary large object (blob) storage (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,” WHERE “a storage” is broadly interpreted as “Azure Storage” or “storage,” WHERE “a storage configured to store a log file” is broadly interpreted as “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” “scans log files…” and “…storage logs are created…” which indicate “Azure Storage” creates and store the created “log file,” 
detect, a change to a blob object that comprises an unstructured storage and that is stored in the blob storage (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob… CloudBlockBlob”  Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,” WHERE “unstructured storage object” is broadly interpreted as “blob” (e.g. Binary Large Object), WHERE “the blob storage” is broadly interpreted as “Azure Storage” and “…ICloudBlob…CloudBlockBlob…” which indicates, “Azure Storage” is cloud blob storage),
identify, data attributes of the change from an updated state of the log file that stores information about the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob…CloudBlockBlob…” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,”
WHERE “contextual attributes of the change” is broadly interpreted as “new” or “changed” of “new or changed blobs,”
WHERE “identify…the change from an updated state of the log file that stores information about the unstructured storage object” is broadly interpreted as “…monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs” (e.g. "an updated state of the log file" is broadly interpreted as “updated log file” or “an updated [version] of the log file")).
However, Dykstra does not explicitly disclose a processor configured to, 
via the notification service of a blob storage, via the notification service,
generate, via the notification service, a notification that indicates the detected change and the identified data attributes of the detected change,
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object.
DiFalco discloses a processor configured to (DiFalco: paragraph [0067], “…computer system 600 may include one or more processors 602 and may include system memory 604…”), 
generate a notification that indicates the detected change and the identified data attributes of the detected change (DiFalco: paragraph [0023], “…change audit changes monitoring/detecting operation 102…detecting one or more changes of…databases etc…changes monitoring/detecting operation 102 may facilitate performing one or more actions in response to detecting the one or more changes…,” Paragraph [0024], “It captures…change, in sufficient detail to determine the date, time, implementer, system, and the details of changes made…,” Paragraph [0030], “Alerting/reporting a detected change may take many forms…alerting with a severity state indicator of the change in a GUI, notifying a user…of the detected change…,” WHERE “generate a notification that indicates the detected change” is broadly interpreted as “Alerting /reporting a detected change,”
paragraph [0049], “…Change detection agent 206…verify that records, documents, files, etc. have not been changed, altered or even deleted …,” Paragraph [0054], “…Change Reports 312 may include a number of change records describing the various changes to…attributes…data elements…including, for example, the number of changes, dates, times, actions, operators…” WHERE “the identified contextual attributes of the detected change” is broadly interpreted as “change records describing the various changes” (e.g. “changed, altered or even deleted”) or “the number of changes, dates, times, actions, operators, permissions, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers ” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent accounting of actual changes across the breadth of the infrastructure, reconciled with authorized and intended changes. The alerts/reports may offer ongoing proof that effective change controls are in place, as well as provide decision support tools for problem management.” (DiFalco: paragraph [0029]).
However, Dykstra does not explicitly disclose via the notification service of a blob storage, via the notification service,
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object.
Familiar discloses via the notification service of a blob storage, via the notification service (Familiar: page 45, “…The data services layer is a collection of microservices providing various types of persistence services from…cloud storage in the form of blobs…,” pages 94-95, “Service Bus is used to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts. Stream Analytics is leverage for telemetry transformation and routing to storage as well as another Event Hub which is used to collect alarm events”, see Figure 4-31, “Ingestion Event Hub” collects alarm event, and “Notification Hubs” notifies/alerts the mobile device, page 118, “A Cloud Service container for hosting the Alarm Notification service”);
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API) (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 191, “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” Pages 209-210, “A service that reads from an Event Hub is called a consumer. Stream Analytics, for example, is an Event Hub consumer. It is also possible to create custom for example, is an Event Hub consumer. It is also possible to create custom Event Hub consumers. As you have seen, Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.”), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be employed. Gateways provides registration, subscription, policy injection, documentation, and analytics for your microservice APIs…” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 78, “…Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics…Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants in pharmaceutical trials. The administrative API provides create, update, and delete operations as well as a get all, which returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure ” (Familiar: page 191).
For claim 2, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,”
WHERE “a creation of the blob object” is broadly interpreted as “new…blobs,”
WHERE “a modification of the blob object” is broadly interpreted as “changed blobs”).
However, Dykstra does not explicitly disclose a deletion of the object. 
DiFalco discloses wherein change comprises a deletion of the object (DiFalco: paragraph [0049], “…change detection agent 206 may detect changes within data and/or data files. Change detection agent 206, in accordance with various embodiments, may be used to verify that records, documents, files, etc. have not been changed, altered or even deleted with respect to previous versions of records, documents, files, etc.”).
Further, DiFalco also discloses at least one of a creation of the object, a …change detection agent 206 may detect changes within data and/or data files. Change detection agent 206, in accordance with various embodiments, may be used to verify that records, documents, files, etc. have not been changed, altered or even deleted with respect to previous versions of records, documents, files, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent accounting of actual changes across the breadth of the infrastructure, reconciled with authorized and intended changes. The alerts/reports may offer ongoing proof that effective change controls are in place, as well as provide decision support tools for problem management.” (DiFalco: paragraph [0029]).
For claim 3, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein the processor is configured to read an event state of the blob object stored within the log file to detect the change to the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the ” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…events will be captured…,”
WHERE “an event state of the blob object” is broadly interpreted as “new or changed blobs,” (e.g. event state = “new” or “changed”)).
Further, DiFalco also discloses read an event state (DiFalco: paragraph [0049], “…Change detection agent 206, in accordance with various embodiments, may be used to verify that records, documents, files, etc. have not been changed, altered or even deleted with respect to previous versions of records, documents, files, etc.”
WHERE “read” is broadly interpreted as “verify” (e.g. in order to verify object (e.g. records or files), the log has to be read),
WHERE “an event state” is broadly interpreted as “changed, altered or even deleted,” (e.g. event state = “changed,” “altered” or “deleted”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent ” (DiFalco: paragraph [0029]).
For claim 7, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein the processor is further configured to register the one or more recipients as subscribers, the bob object (Dykstra: Page 9, “…scans log files to watch for new or changed blobs…events will be captured.,” page 32, “Your functions can send push notifications using a configured Azure Notification Hub…configuring an Azure Notification Hub and developing a client applications that register for notifications…,” Page 33, “## function.json for Azure Notification Hub output binding… + - `tagExpression` : Tag expressions allow you to specify that notifications be delivered to a set of devices who have registered to receive notifications that match the tag expression…,”
WHERE “register the one or more recipients as subscribers” is broadly interpreted as “a set of devices who have registered to receive notifications,” which indicates “a set of devices” registers to “receive notifications,”
WHERE “one or more subscriber recipients” is broadly interpreted as “a set of devices who have registered to receive notifications”).
However, Dykstra does not explicitly disclose register the one or more network endpoints, change notifications.
DiFalco discloses change notifications (DiFalco: paragraph [0030], “Alerting/reporting a detected change may take many forms…alerting with a severity state indicator of the change in a GUI, notifying a user (for example, a system administrator)…of the detected change…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent accounting of actual changes across the breadth of the infrastructure, reconciled with authorized and intended changes. The alerts/reports may offer ongoing proof that effective change controls are in place, as well as provide decision support tools for problem management.” (DiFalco: paragraph [0029]).
However, Dykstra does not explicitly disclose register the one or more network endpoints
Familiar discloses register the one or more network endpoints (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants in pharmaceutical trials. The administrative API provides create, update, and delete operations as well as a get all, which returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
Familiar discloses also discloses subscriber (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be employed. Gateways provides registration, subscription, policy injection, documentation, and analytics for ” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 195, “…Event Hubs is a highly scalable publish-subscribe event ingestor that can intake millions of events per second so that you can process and analyze the massive amounts of data produced by connected devices and applications…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
For claim 8, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, a change event occurred, to be notified (DiFalco: Paragraph [0024], “It captures…change, in sufficient detail to determine the date, time, implementer, system, and the details of changes made…,” Paragraph [0030], “Alerting/reporting a detected change may take many forms…alerting with a severity state indicator of the change in a GUI, notifying a user…of the detected change…,” paragraph [0049], “…Change detection agent 206…verify that records, documents, files, etc. have not been changed, altered or even deleted…,” paragraph [0054], “…Change Reports 312 may include a number of change records describing the various changes to the hardware, software, attributes, and/or data elements…including, for example, the number of changes, dates, times, actions, operators, permissions, etc.…,”
WHERE “a type of storage event” is broadly interpreted as “actions” or “operators,” (e.g. “changed, altered or even deleted”),
WHERE “a timestamp” is broadly interpreted as “dates” or “times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent ” (DiFalco: paragraph [0029]).
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a sy method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, DiFalco discloses additional limitation “A non-transitory computer-computer system 600 may include one or more processors 602 and may include system memory 604. Additionally, computer system 600 may include mass storage 606 in the form of one or more devices (such as diskette, hard drive, compact disk (CD), flash memory, and so forth…” paragraph [0068], “…System memory 604 and mass storage 606 may be employed to store a working copy and a permanent copy of the programming instructions…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent accounting of actual changes across the breadth of the infrastructure, reconciled with authorized and intended changes. The alerts/reports may offer ongoing proof that effective change controls are in place, as well as provide decision support tools for problem management.” (DiFalco: paragraph [0029]).
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of 
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of DiFalco et al. (U.S. Pub. No.: US 20160234254, hereinafter DiFalco), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Talagala et al. (U.S. Pub. No.: US 20140195564, hereinafter Talagala).
For claim 4, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein the log file comprises an file that stores changes detected to a plurality of unstructured storage objects stored in the cloud storage (Dykstra: page 8, “The Azure Functions runtime makes sure that no blob trigger function gets called more than once for the same new or updated blob. It does this by maintaining blob receipts in order to determine if a given blob version has been processed. Blob receipts are stored in a container named azure-webjobs-hosts in the Azure storage account specified by the AzureWebJobsStorage connection string…”
WHERE “an file” is broadly interpreted as “blob receipts,”
WHERE “changes detected to a plurality of unstructured storage objects stored makes sure that no blob trigger function gets called more than once for the same new or updated blob. It does this by maintaining blob receipts in order to determine if a given blob version has been processed”)).
	However, Dykstra, DiFalco and Familiar do not explicitly disclose append-only log file that stores a chronological order.
	Talagala discloses append-only log file that stores a chronological order (Talagala: paragraph [0073] discloses “…A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log, an application log), in certain embodiments, includes sequential, historical, or chronological entries, such as a history or list of updates made to a database or database table, transactions executed by a database or other application, or the like…” paragraph [0188], “…to store data in the non-volatile memory medium 110, 1110, 1502 sequentially, in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140,”
WHERE “append-only log file that stores a chronological order” is broadly interpreted as “a sequential or chronological log-based writing structure 2140” and “log-based, append-only writing structure 2140”).
It would have been obvious to one of ordinary skill in the art before the effective Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “PERSISTENT DATA STRUCTURES” as taught by Talagala, because it would provide Dykstra’s system with the enhanced capability of “…ensure persistence of the data…to enforce one or more rules preventing data from being overwritten in a persistent transaction log…” (Talagala: paragraph [0008]).
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of DiFalco et al. (U.S. Pub. No.: US 20160234254, hereinafter DiFalco), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Messick (U.S. Pub. No.: US 20050234988, hereinafter Messick).
For claim 5, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, repeatedly transmit the notification to a network endpoint (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants…returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide ” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
However, Dykstra, DiFalco and Familiar do not explicitly disclose, wherein the processor is configured to repeatedly transmit the notification via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification. 
Messick discloses wherein the processor is configured to repeatedly transmit the notification via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification (Messick: paragraph [0028], “The message processor 300 is coupled to the management server 100, a lightweight directory access protocol (LDAP) database 310, and messaging devices 400.” paragraphs [0052]-[0053], “…will identify one or more recipients for the notification…if the message is a priority message, the formatter/addresser 340 selects all available transmission modes, formats the notification message and sends the notification message to the transmitter 350 for transmission to the messaging devices 400. The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator).” paragraph [0056], “…the message processor 300 to ensure that the appropriate messaging device 400 receives any required e-mail messages…,”
WHERE “the notification” is broadly interpreted as “notification message” or “e-mail messages,”
WHERE “repeatedly transmit the notification” is broadly interpreted as “sends the notification message to the transmitter 350 for transmission to the messaging devices 400…repeats the priority notification message periodically,”
WHERE “a software application recipient” is broadly interpreted as “e-mail” application of “a system administrator or system operator,”
WHERE “until the software application acknowledges receipt of the notification” is broadly interpreted as “until acknowledged by the message's intended recipient”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Message-based method and system for managing a storage area network” as taught by Messick, because it would provide Dykstra’s system with the enhanced capability of “…to ensure that the appropriate messaging ” (Messick: paragraph [0056]).
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of DiFalco et al. (U.S. Pub. No.: US 20160234254, hereinafter DiFalco), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Geist (U.S. Pub. No.: US 20090254642, hereinafter Geist).
For claim 6, Dykstra, DiFalco and Familiar disclose the computing system of claim 1, wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients of the event grid service (Dykstra: Page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…events will be captured.” page 32, “Your functions can send push notifications using a configured Azure Notification Hub…configuring an Azure Notification Hub and developing a client applications that register for notifications…,”
Page 33, “## function.json for Azure Notification Hub output specify that notifications be delivered to a set of devices who have registered to receive notifications that match the tag expression. For more information, see [Routing and tag expressions](../notificationhubs/notification-hubs-routing-tag-expressions.md)…,”
WHERE “push the notification” is broadly interpreted as “send push notifications,”
WHERE “the one or more previously registered recipients” is broadly interpreted as “a set of devices who have registered to receive notifications” or “client applications that register for notifications,”
WHERE “via an event grid” is broadly interpreted as “a configured Azure Notification Hub”). 
However, Dykstra, DiFalco and Familiar does not explicitly disclose based on a routing table.
Geist discloses based on a routing table (Geist: paragraph [0032], “…According to an embodiment, the public network infrastructure layer 410 is implemented in the form of a router system comprising routing tables for the Internet domains and is configured to define where traffic should be transmitted. According to a further aspect, the public network infrastructure layer 410 is implemented in a fault tolerant configuration and provides a failover to a second device without any interruption ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “SYSTEM AND METHOD FOR PROVIDING DATA AND APPLICATION CONTINUITY IN A COMPUTER SYSTEM” as taught by Geist, because it would provide Dykstra’s system with the enhanced capability of “the public network infrastructure layer 410 is implemented in the form of a router system” in order to “…configured to define where traffic should be transmitted…” (Geist: paragraph [0032]).
DiFalco also discloses the processor is configured to push the notification as an event to one or more subscriber recipients (DiFalco: paragraph [0030], “Alerting/reporting a detected change may take many forms…alerting with a severity state indicator of the change in a GUI, notifying a user…of the detected change…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “INFORMATION TECHNOLOGY GOVERNANCE AND CONTROLS METHODS AND APPARATUSES” as taught by DiFalco, because it would provide Dykstra’s system with the enhanced capability of “provides IT management and auditors proof of systems and process integrity by generating an independent ” (DiFalco: paragraph [0029]).
For claim 14, it is a method claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169